ITEMID: 001-85615
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: KOLMAN AND OTHERS v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Snejana Botoucharova;Volodymyr Butkevych
TEXT: Mr Jiří Kolman, Ms Dagmar Paterová, Eva Stodolová and Helena Karafiátová are four Czech nationals, born in 1940, 1936, 1933 and 1942, and living in Prague and Dolní Břežany, respectively. They were represented before the Court by Ms A. Moravcová, a lawyer practising in Prague. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 16 March 1992 the applicants’ father brought an action in the Prague 4 District Court (obvodní soud) for recovery of property pursuant to the Extra-Judicial Rehabilitations Act.
The restitution proceedings terminated in a decision of the Constitutional Court (Ústavní soud) of 30 April 2002 which was notified to the applicants’ representative on 13 May 2002.
On 5* October 2006 the applicants applied for compensation pursuant to Act no. 82/1998 as amended.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
